FIFTH DIVISION
                            McFADDEN, P. J.,
                         GOBEIL J. and COOMER, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules




                                                                 December 13, 2018




In the Court of Appeals of Georgia
 A17A1270. THE STATE v. ALMANZA.

      GOBEIL, Judge.

      In State v. Almanza, ___ Ga. ___ (Case No. S18G0585, decided October 9,

2018), the Supreme Court of Georgia reversed the judgment of this Court in State v.

Almanza, 344 Ga. App. 38 (807 SE2d 517) (2017). Accordingly, we vacate our earlier

opinion and adopt the opinion of the Supreme Court as our own. In accordance with

that opinion, we vacate that part of the trial court’s order finding inadmissible

statements made by the mother of the alleged child molestation victim to the child’s

physicians, in which the mother identified Almanza as the perpetrator of the alleged

molestation. We remand for the trial court to consider whether the statements at issue

are admissible under OCGA § 24-8-803 (4), pursuant to the test set forth in United

States v. Renville, 779 F.2d 430 (8th Cir. 1985).
      Judgment vacated and case remanded with direction. McFadden, P. J., and

Coomer, J., concur.




                                     2